Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44,46-54,56,58-61 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the newly recited “in response to detecting removal of the SIM during an ongoing voice call, displaying a menu with a plurality of options…”, no support has been found in the specification or drawings.  The closest description of the recited menu is found in Fig. 7B, however, the description of Fig. 7B explicitly states that “this embodiment pertains to when the first SIM is (already) inactive”.  Therefore, as the first SIM is already inactive this figure and it’s description does not support the newly recited feature that the menu is presented “that while during an active voice call, the first SIM is removed…”.   Correction is required. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 46, 48, 50-52, 56, 58, 60-61 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,987,325 to Tayloe in view of U.S. Patent Pub. 2012/0021715 (which finds support in provisional application 61/367,465 filed on 7-26-10) to Tiwari and U.S. Patent Pub. 2011/0223866 to Cho and U.S. Patent 8,406,741 to Kang. 

As to Claim 42, Tayloe teaches an apparatus [Tayloe, Fig. 2, Phone 101] comprising: a first reader [Tayloe, Fig. 2, First SIM card reader 107] configured to read a first integrated circuit configured to identify a user in a first communications network and provide a connection with the first communications network [Tayloe, Fig. 2, First SIM card reader 107 configured to read first SIM card 105, hence identifying a user];

a second reader [Tayloe, Fig. 2, Second SIM card reader 107] configured to read a second integrated circuit configured to identify a user in a second communications 

a detector to detect removal of an integrated circuit from the second reader [Tayloe, Fig. 3, Item 309 detects whether a SIM card has been removed];

at least one memory [Tayloe, Col 3, Lines 17-31, Memory device] storing computer program instructions; and

at least one processor [Tayloe, Col 3, Lines 17-31, Microprocessor] configured to execute the computer program instructions to cause the apparatus at least to perform:

providing at least one service using the second communications network [Tayloe, Col 3, Lines 51-60, Communications device 101 provides a service using any of the multiple SIM cards 105];

generating a control signal responsive to detection of removal of the second integrated circuit from the second reader [Tayloe, Fig. 3, If it is detected that a SIM card has been removed, a signal is generated (line connecting Items 309 and 316) to 
carrying out a function responsive to the generated control signal wherein the function comprises causing the maintenance of the at least one service [Tayloe, Fig. 3, Service such as incoming call 310 is carried out in steps 312 and 314],

Regarding the last three steps, which recite:
providing at least one active communication between the apparatus and another device using the second communications network;
during the active communication between the apparatus and the another device, generating an integrated circuit removal control signal responsive to detection of removal of the second integrated circuit from the second reader; and
responsive to the integrated circuit removal control signal maintaining the active communication, Tiwari is added.
In an analogous art, Tiwari teaches a mobile phone that instigates an emergency call.  Sections [0009] and [0022] teach that while during the ongoing emergency call, electrical contact with the SIM is lost, such as when the phone is dropped in an emergency situation. As also shown in steps 304 and 306 in Fig. 3, the emergency call session is kept active even though electrical contact with the SIM is lost. Therefore, Tiwari teaches the newly amended features.  



Regarding the features of the last three steps below, which recite:
providing at least one active communication between the apparatus and another device using the second integrated circuit connected to the second communications network; and
responsive to the integrated circuit removal control signal maintaining the active communication, by diverting the active communication from the second integrated circuit to the first integrated circuit connected to the first communication network”, Cho is added.
In an analogous art, Cho teaches a mobile phone with two SIMs (206 and 207 in Fig. 2), where each SIM is for a different network (GSM or CDMA).  As shown in Fig. 3 and as described in sections [0046] to [0047], Cho teaches that an incoming call is received on a first network while the master SIM is active.  In step 305 it is determined that if the master SIM (first network) is unsuitable, the SIM/network is switched in step 307.  Therefore, Cho teaches switching SIMs after an incoming call is received, where the active connection from the “another (calling) device” is maintained.   


Regarding the amendment to claim 42, now reciting a “voice call”, it is noted that Tiwari/Cho teach switching a SIM and/or losing contact with the SIM, when a voice call is ongoing. 

Regarding the amendment to claim 42, now reciting “causing display of a menu prompting the user for input, responsive to the removal control signal generated in response to detection of removal of the second integrated circuit from the second reader, wherein the menu comprises at least an option to maintain the active voice call by diverting the active voice call from the second integrated circuit to the first integrated circuit connected to the first communications network, and at least one of the following options: divert the active voice call to another device or end the active voice call, wherein maintaining the active voice call by diverting the active voice call from the second integrated circuit to the first integrated circuit connected to the first communications network, occurs responsive to user input indicating to divert the active voice call to the first integrated circuit”, Kang is added.




Therefore, as the combination of references teach that a voice connection to an ongoing is maintained while a SIM connection is lost, and as Kang teaches providing a menu switching SIMs/networks to maintain the connection, it would have been obvious to one of ordinary skill to modify Tayloe/Tiwari/Cho, with the menus of Kang as active connections should be maintained by switching SIMs, as is desired by the user. 

Regarding the other independent claims (52 and 61), which recite similar features as claim 42 (in method and CRM form), see the rejection of claim 42 above.

As to Claims 46 and 56, Tayloe teaches the apparatus of claim 45, wherein maintenance of the at least one voice-call comprising running an application comprises at least one of: saving a state of the application; causing an application to suspend activities, and any combination thereof [Tayloe, Fig. 3, When a SIM card is removed, the SIM card is deregistered, hence the activity caused by the application is suspended] 

As to Claims 48 and 58, Tayloe teaches the apparatus of claim 45, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform: causing a diversion of a voice  call directed to the second integrated circuit inserted in the second reader to the first integrated circuit in response to the generated control signal [Tayloe, Fig. 3, If it is detected that a SIM card has been removed, a signal is generated (line connecting Items 309 and 316) to deregister the SIM card and then reevaluate the SIMs to determine the best network AND then incoming call 310 is carried out in steps 312 and 314]. 

As to Claims 50 and 60, Tayloe teaches the apparatus of claim 42, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform:  
connecting to the communications network associated with an integrated circuit inserted in one of the first and second readers [Tayloe, Col 4, Lines 31-39, If there is data for more than one network, the best network is selected by searching to determine which networks are available, hence connecting to the networks];

responsive to a trigger, disconnecting from the communications network associated with the integrated circuit inserted in one of the first and second readers and 

As to Claim 51 Tayloe teaches the apparatus of claim 42, wherein the first integrated circuit and second integrated circuit are configured to identify a user in respective communications networks [Tayloe, Fig. 2, First and second SIM card readers 107 are configured to read the first and second SIM cards 105 in the communications networks].

Regarding claim 62, which recites “wherein the active communication comprises a voice communication between the apparatus and the another device”, see sections [0006], [0009] and [0022] of Tiwari, which teach an emergency call, as recited.

Regarding claim 65, which recites “wherein diverting the active voice-call from the second integrated circuit to the first integrated circuit connected to the first communications network comprises enabling an exception to a function that closes active services responsive to the removal control signal”, as described above, the . 

Claims 43-44, 49, 53-54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Tayloe and Kang, Tiwari, Cho as applied to claims 42 and 54 above, and further in view of U.S. PG Pub No. 2008/0132226 by Carnall.

As to Claims 43 and 53,Tayloe teaches the apparatus of claim 42, Tayloe does not teach wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, wherein the first integrated circuit is not removable. 
However in analogous art, Carnall teaches wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, wherein the first integrated circuit is not removable [Carnall, The communications device has two SIM card ports for reading SIM cards, one is readily accessible by the user and the other is concealed inside the device as disclosed in Para 53-54],
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, 
As to Claims 44 and 54, Tayloe teaches the apparatus of claim 42, further comprising an exterior housing, wherein: Tayloe does not teach the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the exterior housing, the exterior housing defining an aperture there through; and wherein the second reader is arranged such that the second integrated circuit is insertable therein through the aperture defined in the exterior housing.

However in analogous art, Carnall teaches the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the exterior housing, the exterior housing defining an aperture there through [Carnall, Port for SIM card, hence an aperture through the mobile communication device housing, as disclosed in Para 195]; and wherein the second reader is arranged such that the second integrated circuit is insertable therein through the aperture defined in the exterior housing [Carnall, The communications device has two SIM card ports for reading SIM cards, one is removable and interchangeable and the other one is embedded within the mobile device housing as disclosed in Para 53-54]. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the 

As to Claims 49 and 59, Tayloe teaches the apparatus of claim 42, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform: 
causing a select communication function to be assignable to the first integrated circuit, the second integrated circuit, or both of the first and second integrated circuits [Tayloe, Col 5, Lines 25-26, The user selects which SIM card should be used to place the call when an outgoing call is made, hence function assignable to any SIM card]; 
detecting whether one or both of the integrated circuits assigned to the select communication function are not active [Tayloe, Fig. 3 and Col 5, Lines 64-67, If it is determined that a SIM card is deactivated, step 303 is revisited to determine if the best network needs to change], 
Tayloe does not teach when one or both of the first and second integrated circuits are not active, storing the select communication function to be executed once an assigned integrated circuit is active. 
However in analogous art, Carnall teaches when one or both of the first and second integrated circuits are not active, storing the select communication function to be executed once an assigned integrated circuit is active [Carnall, Records to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use when one or both of the first and second integrated circuits are not active, storing the select communication function to be executed once an assigned integrated circuit is active as taught by Carnall in the device of Tayloe in order to improve security of communications in communications systems [Carnall, Para 5-10]. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Tayloe and Kang, Tiwara, Cho, and further in view of U.S. PG Pub No.2013/0303139 to Helfre.

As to Claim 47, Tayloe teaches the apparatus of claim 45, 
Tayloe does not teach wherein maintenance of the at least one service providing a voice-call function in an active state comprises maintaining the active state of the voice-call function via the first integrated circuit upon detection of removal of the second integrated circuit. 
However in analogous art, Helfre teaches wherein maintenance of the service providing a communication function in an active state comprises maintaining the active state of the communication function via the first integrated circuit upon detection of removal of the second integrated circuit [Call forwarding in a dual-SIM mobile phone allows for a SIM card to be on a standby mode with calls being forwarded to an active SIM card, as in Para 13-29]. 
. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now moot because of the new grounds of rejection (new matter section 112 rejection).  Other additional amendments were proposed by the Examiner (during the telephone interview of 3-24-22, see PTO-413 form), however no agreement was reached.  For example, it was discussed and also noted that the details of a menu do not define the apparatus and it is also noted that there is no recited selection (or a method step “receiving a selection”) regarding these menu choices.  Therefore, as the details of the menu are not recited in a manner which further defines the apparatus (in an apparatus claim) and are not involved in a method step (in a method claim), little patentable weight may be given to these menu choices.  Although it is noted that the one menu choice of diverting to another SIM is taught by the Kang reference (Fig. 14, column 16, line 45 to column 17 line 31.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646